Case 1:18-cv-00966-CFC-CJB Document 111 Filed 03/26/19 Page 1 of 2 PagelD #: 2715

IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF DELAWARE
VLSI TECHNOLOGY LLC,
Plaintiff,
v. : Civil Action No. 18-966-CFC
INTEL CORPORATION, :

Defendant. :

 

ORDER

At Wilmington this 26th day of March in 2019:

For the reasons set forth in the Memorandum Opinion issued this day,

IT IS HEREBY ORDERED that “Defendant Intel Corporation’s Motion to
Dismiss Claims for Willful and Indirect Infringement under Federal Rule of Civil
Procedure 12(b)(6)” (D.I. 17) is GRANTED.

1. | VLSI’s claim against Intel for enhanced damages based on willful
infringement of U.S. Patent Nos. 6,212,633, 7,247,552, 7,523,331, and 8,081,026
is DISMISSED.

2. VLSI’s allegations of willful infringement with respect to U.S. Patent
Nos. 6,212,633, 7,247,552, 7,523,331, and 8,081,026 (in paragraphs 37, 88, 119,

and 148, respectively, of VLSI’s original complaint) are STRUCK.
Case 1:18-cv-00966-CFC-CJB Document 111 Filed 03/26/19 Page 2 of 2 PagelD #: 2716

3. VLSI’s claims that Intel induced infringement of U.S. Patent Nos.
6,212,633, 7,523,331, and 8,081,026 before VLSI filed this lawsuit are
DISMISSED.

4. VLSI’s claims that Intel contributorily infringed U.S. Patent Nos.
6,212,633, 7,523,331, and 8,081,026 before VLSI filed this lawsuit are
DISMISSED.

IT IS SO ORDERED.

(Le G C_-

CONNOLLY, UNITED STATES DISTRICT JUDGE

li
